Lavery, J.,
concurring. I agree with the reasoning
and conclusion of the majority on the issue concern*722ing survival of the defendants’ motion to strike after an amendment to the complaint.
The second issue, whether the trial court improperly denied the defendants’ motion for judgment notwithstanding the verdict on the first count alleging a claim under 42 U.S.C. § 1983, is not reviewed by the majority because of an inadequate record. I agree with the result reached by the majority, but I would review this claim on the basis of the transcripts filed, the exhibits admitted into evidence and the jury’s answer to the interrogatories, and would affirm the judgment of the trial court.
The jury in rendering its verdict for the plaintiff could have found the following facts. In the fall of 1984, the plaintiff subdivided a parcel of land in the town of Suffield. The defendants, Paul Hryniewiez and West Service Corporation (West Service), agreed to supply the subdivision with water and to allow the plaintiff to install the water mains. The plaintiff applied to the Suffield planning and zoning commission for open space subdivision approval, which required the provision of “public water” rather than private wells to the site. The defendants advised the planning and zoning commission that they could provide water to the subdivision and that the plaintiff’s proposal met their basic requirements. West Service, the closest water company servicing the area of the proposed subdivision, had been licensed by the state department of public utility control (department) and had a water main relatively near the proposed subdivision site.
In January, 1985, the planning and zoning commission approved the plaintiff’s application for a twenty-four lot open space subdivision known as Broadleaf Circle and the plaintiff began the construction of the three houses that fronted an existing public highway and began the installation of drainage pipe. In February *723or March, 1985, Hryniewicz inspected the pipe that the plaintiff was using for drainage. Hryniewicz found the pipe substandard and retracted his permission that the plaintiff construct the water mains. He then delayed the provision of water to Broadleaf Circle for a period that eventually exceeded three years.
The plaintiff petitioned the department to establish his own water company to service Broadleaf Circle. In May, 1985, he applied to the department for a certificate of public convenience and necessity. In 1981, the department had ordered West Service to submit its financial, engineering and management data for prior years. By this order, the department had sought to compel West Service to adopt acceptable management and engineering standards. West Service had not complied with that order and, in May, 1986, one year after the plaintiff had filed his petition, the department ordered a show cause hearing into West Service’s noncompliance, designated the plaintiff as an intervenor and ordered West Service to determine the feasibility of extending water service to Broadleaf Circle.
On November 12, 1986, the department denied the plaintiff’s petition and ordered West Service to enter into a service extension agreement with the plaintiff. Citing a policy that promoted monopolistic utilities, the department ordered the plaintiff to obtain his water from West Service and ordered West Service to provide the plaintiff with water. Subsequently, because of West Service’s continuing failure to comply with its orders, the department took “extraordinary measures” by drafting the specific terms of the extension agreement and ordered West Service to execute it. In the meantime, the plaintiff applied to the department for a second certificate of public convenience and necessity. That application was denied by the department on June 15, 1988.
*724On August 5, 1988, West Service finally delivered to the plaintiff the extension agreement that it claimed to have executed under duress. The plaintiff immediately signed the agreement and, pursuant to its terms, paid the defendants the sum of $123,386. Thereafter, despite repeated threats of civil penalties by the department, West perpetrated further delay in the provision of water to the three constructed homes and the balance of the subdivision.
When the main finally reached the houses on the existing highway, West Services did not tie them in through laterals, which would have taken approximately twenty-four hours. Instead West Service ran the main over 700 feet past the subdivision. As of the date of trial, Hryniewicz acknowledged that the construction of the additional 701 feet still did not provide service to anyone.
The defendants first argue that the trial court should have granted the defendants’ motion to strike the plaintiff’s claim under 42 U.S.C. § 1983 on the grounds that the defendants’ conduct was not “under color of state law.” As the majority found, the appeal from the denial of the motion to strike is not properly before this court. Additionally, because all of the facts are before this court on appeal, a review of the plaintiff’s § 1983 claim should be based on the complete trial record. See Putnam, Coffin & Burr, Inc. v. Halpern, 154 Conn. 507, 517, 227 A.2d 83 (1967).
The defendants next argue that the trial court improperly denied their motion for judgment notwithstanding the verdict on the same grounds. A trial court is authorized to set aside a verdict only when it finds that a jury could not reasonably and legally reach its conclusion. Mulligan v. Rioux, 229 Conn. 716, 726, 643 A.2d 1226 (1994). A legally cognizable claim may be brought under 42 U.S.C. § 1983 only if the defendants *725acted “ ‘under color’ ” of state law. Rendell-Baker v. Kohn, 457 U.S. 830, 835, 102 S. Ct. 2764, 73 L. Ed. 2d 418 (1982). “In cases under § 1983, ‘under color’ of law has consistently been treated as the same thing as the ‘state action’ required under the Fourteenth Amendment.” United States v. Price, 383 U.S. 787, 794 n.7, 86 S. Ct. 1152, 16 L. Ed. 2d 267 (1966).
The defendants argue that the jury could not have found sufficient facts to constitute state action under the United States Supreme Court’s holding in Jackson v. Metropolitan Edison Co., 419 U.S. 345, 358-59, 95 S. Ct. 449, 42 L. Ed. 2d 477 (1974). The Jackson court specifically rejected the argument that a privately owned utility becomes a state actor solely by being licensed by the state, heavily regulated and enjoying at least partial monopoly status. Id., 350-51. If, however, the state goes further and exercises coercive power, provides significant encouragement or orders a private decision, private conduct can be fairly attributable to the state. See Lugar v. Edmondson Oil Co., 457 U.S. 922, 938-39, 102 S. Ct. 2744, 73 L. Ed. 2d 482 (1982); Public Utilities Commission v. Pollak, 343 U.S. 451, 462, 72 S. Ct. 813, 96 L. Ed. 1068 (1952). When a private actor is clothed with the authority of the state, and abuses the position given to him by the state, that action constitutes state action. West v. Atkins, 487 U.S. 42, 49-50, 108 S. Ct. 2250, 101 L. Ed. 2d 40 (1988).
At trial, the jury could have reasonably found sufficient facts establishing state action to support a § 1983 claim. Specifically, the jury could have found that the department ordered the plaintiff to obtain his water from the defendants; the department twice denied the plaintiff’s petitions for certificates of public convenience and necessity because it favored a policy promoting monopolistic utilities; West Service was a heavily regulated utility enjoying partial monopoly status; and West *726Service abused the position given to it by the state by denying water to the plaintiffs subdivision. These facts indicate that the department clothed the defendants with the authority to deprive the plaintiff of his property interest. The defendants’ act of depriving the plaintiff of water constitutes state action giving rise to a claim under 42 U.S.C. § 1983. Therefore, the trial court’s decision to deny the defendants’ motion for judgment notwithstanding the verdict was proper.